DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 38-40 and 44) in the reply filed on 1/19/2021 is acknowledged.
	Claims 7-37 have been cancelled, claims 4-6, 41-43 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3, 38-40 and 44 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 1, 3 and 44 disclose the limitation directed to the agent that alters diacylglycerol signaling. The scope of the agent that alters diacylglycerol signaling encompasses those acting as agonist as well as those acting as antagonist for the signaling pathway because the agent would “alter” the signaling in either way as an agonist or an antagonist. The instant specification as well as claim 2 discloses examples for the agent including Ca/CaM kinase inhibitor, a diacylglycerol kinase inhibitor, or a PKC inhibitor. However, there is no indication whether the agent that activates the signaling pathway, for example, PKC agonists/activators. 
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”
	

The instant claims disclose that the human patient would be diagnosed to have BD when (1) the test ratio is not significantly different from the control ratio of (a), (2) the test ratio is increased towards the control ratio of (a) in comparison to the bipolar control ratio of (b), or (3) the test ratio is increased in comparison to the bipolar control ratio of (b).
The instant claims (claims 1-3 and 44) are directed to a method of diagnosing a human patient whether the patient has BD based on the comparison of a test ratio of a mean membrane potential to a control ratio (i.e. negative control (a); and positive control (b)). The test ratio is obtained from a first cell population from the human patient incubated in vitro in the presence of an agent that alters diacylglycerol signaling and in the absence of K+; to a mean membrane potential of a second cell population from the patent incubated in vitro in the absence of the agent and in the presence of K+ or absence of K+; whereas the control ratio (negative control) from cells of a control human (not having BD); or the bipolar control ratio (positive control) from cells of human patient having BD.
Claims 38-40 and 44 are directed to a method of diagnosing a human patient whether the patient has BD based on the comparison of a test ratio of a mean 
It is understood that the control ratio (a) is a negative ratio for BD, whereas the bipolar control ratio (b) is a positive ratio for BD. The instant claims disclose that if the test ratio is not significantly different from the control ratio (a), the human patient have BD. This is contradictory. This is because if the test ratio is not significantly different from the negative control ratio, the patient should be considered not to have BD. Similarly, if the test ratio is increased toward to the control ratio of (a), the patient should be diagnosed as not having BD.
The instant specification discloses the method of diagnosing BD (para. 23), which involves a step of obtaining a test ratio of a mean membrane potential of human patient cells as claimed, and compared the test ratio to (a) a control ratio and/or (b) a bipolar control ratio. There is no disclosure how the comparison would determine/diagnose the human patient to have BD. However, it is obvious that when the test ratio is similar to the control ratio (a), then the patient would be more likely to not having BD, whereas when the test ratio is close to the bipolar control ratio (b), the patient would be diagnosed to have BD. In fact, the instant specification discloses “[t]he human patient is diagnosed to have bipolar disorder when the test ratio obtained is 
The criteria as claimed (i.e. (1)-(3)) appear to be from the method of identifying an agent for treatment of BD (see para. 27 of the instant specification), and thus, when the tested agent increases the test ratio toward to the control ratio (a), the agent is qualified as an agent for treatment of BD. However, the instant claims are directed to a method of diagnosing a patient for BD based on the test ratio being close to the control ratio (a) or the bipolar control ratio (b), and the step of determining if the patient has BD should be based on the disclosure of paragraph 43 as discussed above.
 Applicant is advised to amend the claims accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 38-40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims disclose that when the test ratio is increased towards the control ratio of (a) in comparison to the bipolar control ratio of (b); or the test ratio is increased in comparison to the bipolar control ratio of (b), the patient has BD. It is not clear how the test ratio is increased. It is understood that the test ratio is a single 
Claim 44 discloses the claim is dependent on claim 4 or 41, which have been withdrawn. Thus, there is no antecedent basis for the referred claims. Clarification is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-40 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,425,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘410 patent disclose a method of diagnosing a bipolar disorder by comparing a ratio (test ration) to a control ratio of the cells from humans not having BD and/or a bipolar control ratio of the cells from humans having BD, and the ratio is a mean membrane potential of cells incubated in the presence of a compound that alters Na+K+ ATPase activity. Claim 2 of the ‘410 patent discloses compounds used for the method including lithium, cocaine, nicotine which are listed as an agent used in the method of claims 38-40 and 44 of the instant application. Since the .

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAEYOON KIM/Primary Examiner, Art Unit 1632